UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2005



GERALDINE TALLEY HOBBY,

                                               Debtor - Appellant,

          versus


BENEFICIAL MORTGAGE COMPANY OF VIRGINIA,

                                              Creditor - Appellee,

          and

U.S. TRUSTEE,

                                                          Trustee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-110)


Submitted: May 18, 2006                        Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geraldine Talley Hobby, Appellant Pro Se. Melvin Reginald Zimm,
GLASSER & GLASSER, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Geraldine Talley Hobby appeals from the district court’s

orders:     (1) dismissing as moot her appeal from the bankruptcy

court’s order, and (2) denying her motion for appointment of

counsel. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Beneficial Mortgage Co. v. Hobby, No. CA-05-110 (E.D. Va.

Aug. 11, 2005).       We grant Hobby’s motions to amend and file her

informal    brief   out   of    time   and     deny   Hobby’s     motions   for   a

transcript at government expense, for a stay pending appeal, and

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court   and     argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                       - 2 -